Name: Commission Regulation (EEC) No 308/90 of 5 February 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 34/18 Official Journal of the European Communities 6. 2. 90 COMMISSION REGULATION (EEC) No 308/90 of 5 February 1990 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ^), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, 1 Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 55 154 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . V) OJ No L 136, 26. 5. 1987, p. 1 . (") OJ No L 204, 25. 7. 1987, p. 1 . 6. 2. 90 Official Journal of the European Communities No L 34/ 19 ANNEX I LOT A 1 . Operation No ('): 779/89  786/89 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : Milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, , 14. 8 . 1987, p. 3 (under IIA10) 8 . Total quantity : 1 050 tonnes (2 520 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (*) (6)(T) (9) ( 10)(") : see list published in OJ No  ¬ 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 3 . to 15. 4. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed , for submission of tenders : 20. 2. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 3 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 4. to 30. 4. 1990 , (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (") : refund applicable on 25. 1 . 1990, fixed by Commission Regulation (EEC) No 3929/89 (OJ No L 375, 23 . 12. 1989, p. 76) No L 34/20 Official Journal of the European Communities 6. 2. 90 LOTS B, C 1 . Operation No ('): 787/89  794/89 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : Milled rice (product codes 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.10) 8 . Total quantity : 5 264 tonnes (12 634 tonnes of cereals) 9 . Number of lots : two (Lot B : 2 384 tonnes ; Lot C : 2 880 tonnes) 10. Packaging and marking (5) ( 6 ) ( 7 ) 0 (") : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 (c)) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 3. to 15. 4. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20. 2. 1990 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 6. 3 . 1990 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 4. to 30. 4. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) : refund applicable on 25 . 1 . 1990, fixed by Commission Regulation (EEC) No 3929/89 (OJ No L 375, 23 . 12. 1989, p. 76) 6. 2. 90 Official Journal of the European Communities No L 34/21 LOT D 1 . Operation No (') : 1 8/90 2. Programme : 1989 3. Recipient : Sri Lanka (Chairman of the Cooperative Wholesale Establishment) 4. Representative of the recipient (2) : Mr Ariyaratne, Embassy of Sri Lanka, avenue des Arts 21-22, B-1040 Bruxelles, tel . 230 48 90 ; Sri-Lanka : Cooperative Wholesale Establishment, telex 21141 SATHOSA CE 5. Place or country of destination : Sri Lanka 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) ; specific characteristics : moisture content : 13,5 % maximum 8 . Total quantity : 20 000 9 . Number of lots : one 10. Packaging and marking : in bulk 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Trincomalee 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 3. to 31 . 3 . 1990 18 . Deadline for the supply : 15. 5 . 1990 1 9 . Procedure for determining the costs of supply : tendering 2Q . Date of expiry of the period allowed for submission of tenders : 12 noon on 20. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 3 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 3 . to 5. 4. 1990 (c) deadline for the supply : 15. 5. 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (8) ; refund applicable on 29 . 1 . 1990, fixed by Regulation (EEC) No 3929/89 (OJ No L 375, 23. 12. 1989, p. 76). No L 34/22 Official Journal of the European Communities 6. 2. 90 LOTS E and F 1 . Operation No ('): 27/90 and 28/90 2. Programme : 1989 3 . Recipient : Ethiopia 4 . Representative of the recipient ^) (Europe): Ambassade de l'Ethiopie, Bd. St. Michel 32, B-1040 Bruxelles, telex 62285 ETH BRU B. (Ethiopia): Ministry of Agriculture, Soil and Water Conservation Department, PO Box 62347, Addis Ababa, tel : 44 80 40 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II. A.1 ). 8 . Total quantity : 20 000 tonnes 9 . Number of lots : two (E : 10 000 tonnes, F : 10 000 tonnes) 10 . Packaging : in bulk, plus, for each lot  210 000 new woven-popypropylene bags for food use, weighing not less than 120 grams, which have been specially treated against the effects of ultraviolet light and 100 needles and sufficient twine ( l4) ;  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by :  Lot E : 'ACTION No 27/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA'  Lot F : 'ACTION No 28/90 / WHEAT / FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing (15)  landed 13 . Port of shipment :  14. Port of landing specified by the recipient ;  1 5 . Port of landing : Massawa (") 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot E : 15. to 31 . 3 . 1990 ; lot F : 15. to 30. 4. 1990 18 . Deadline for the supply ( l2) : lot E : between 20 and 30. 4. 1990 ; lot F : between 20 and 31 . 5 . 1990. 19 . Procedure for determining the costs of supply r tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 20. 2. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 2. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : lot E : 15. to 31 . 3 . 1990 ; lot F : 15. to 30 . 4. 1990 (c) deadline for the supply (u) : lot E : between 20 and 30. 4. 1990 ; lot F : between 20 and 31 . 5. 1990 22. Amount of the tendering security : ECU 5 per tonne . 23 . Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders (4) Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N, Arend bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1049 Bruxelles, telex : AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (8) : refund applicable on 25. 1 . 1990, fixed by Commission Regulation (EEC) No 3929/89 (OJ No L 375, 23 . 12. 1989, p. 76). 6. 2. 90 Official Journal of the European Communities No L 34/23 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  Lots A, B and C : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4,  Lot D : Mr Houliston, YMCA, Cultural Centre Building, Jai Singh Road, New Dehli 1 ; tel . 34 42 22, 35 04 30, telex 3161315,  Lots E and F : M. Haffner, PO Box 5570, Addis Ababa, telex 21135 DELEGEUR, Addis Ababa. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) The successful tenderer shall give the beneficiaries representatives a health certificate at the time of deli ­ very. (*) The successful tenderer shall give the beneficiaries' representatives a certificate of origin at the time of delivery. f) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annex. (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 4R\ (I0) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. ( 12) The risks and costs incurred by a failure to comply with the delivery period laid down for each lot are to be borne by the successful tenderer. ( 13) The port of Massawa can only accommodate ships with a maximum draught of 28 feet and a maximum length of 180 metres. (H) The cost of bagging of the goods is borne by the successful tenderer. ( 15) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in the case of this ship.' No L 34/24 Official Journal of the European Communities 6. 2. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Cantidad total dei lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij : Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem : A 1 050 140 Caritas Spain Ecuador AcciÃ ³n N0 779/89 / Arroz / 96005 / Quito vÃ ­a Guayaquil / DonaciÃ ³n de la Comunidad EconÃ ³ ­ mica Europea / Destinado a la distribuciÃ ³n gratuita 60 Oxfam B Republica Dominicana AcciÃ ³n N0 780/89 / Arroz / 90835 / Santo Domingo / DonaciÃ ³n de la Comunidad EconÃ ³ ­ mica Europea / Destinado a la distribuciÃ ³n gratuita 280 Caritas I Ghana Action No 781 /89 / Rice / 90654 / Accra via Tema / Gift of the European Economic Community / For free distribution 120 Caritas N Angola AcÃ §Ã £o N? 782/89 / Arroz / 90325 / Lobito / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 120 Caritas N Angola AcÃ §Ã £o N? 783/89 / Arroz / 90326 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 90 Caritas N Angola AcÃ §Ã £o N? 784/89 / Arroz / 90327 / Namibe / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 200 Caritas B ZaÃ ¯re Action No 785/89 / Riz / 90273 / Kinshasa via Matadi / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 40 Caritas I Somalia Action No 786/89 / Rice / 90640 / Mogadishu / Gift of the European Economic Community J For free distribution 6. 2. 90 Official Journal of the European Communities No L 34/25 DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid| van de partij (in ton) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Recipient country Pays destinataire Paese destinatario Bestemmingsland Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking DesignaÃ §Ã £o do lote Quantidade total (em toneladas) Quantidades parciais (em toneladas) BeneficiÃ rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã £o na embalagem B 2 384 2 ° OPEM (AFSE) Brasil AcÃ §Ã £o N? 787/89 / Arroz / 94212 / BelÃ ©m / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 144 CRS El Salvador AcciÃ ³n N0 788/89 / Arroz / 90135 / San Salvador vÃ ­a Acajutla / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 600 Oxfam B Nicaragua AcciÃ ³n N0 789/89 / Arroz / 90841 / Corinto / DonaciÃ ³n de la Comunidad EconÃ ³mica Euro ­ pea / Destinado a la distribuciÃ ³n gratuita 320 DIA Nicaragua AcciÃ ³n N ° 790/89 / Arroz / 91131 / Managua vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ³ ­ mica Europea / Destinado a la distribuciÃ ³n gratuita 1 300 SOSO Nicaragua AcciÃ ³n N0 791 /89 / Arroz / 93906 / Managua vÃ ­a Corinto / DonaciÃ ³n de la Comunidad EconÃ ³ ­ mica Europea / Destinado a la distribuciÃ ³n gratuita C 2 880 960 Caritas B AlgÃ ©rie Action N' 792/89 / Riz / 90289 / Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 960 WCC AlgÃ ©rie Action N0 793/89 / Riz / 90717 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite 960 Oxfam B AlgÃ ©rie Action N ° 794/89 / Riz / 90827 / Tindouf via Alger / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite